Citation Nr: 1707769	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  12-12 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than August 31, 2009, for the award of service connection for right hand scars.

2.  Entitlement to an effective date earlier than April 9, 2014, for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Larry D. Schuh, attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO granted entitlement to service connection for right hand scars and assigned a 10 percent evaluation effective April 9, 2014.  TDIU was also granted effective that same date.

In a November 2015 rating decision, a Decision Review Officer granted entitlement to an earlier effective date for the Veteran's right hand scars and assigned an effective date of August 31, 2009, the date the Veteran underwent a surgical release of the right index and middle fingers.  A noncompensable evaluation was assigned.

In July 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the proceeding is in the record.

A December 24, 2015 letter from the Veteran's attorney appears to raise the issue of entitlement to an increased rating for service-connected right hand scars.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits that does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  The December 24, 2015 letter from the Veteran's attorney indicates a desire to apply for VA benefits for an increased rating for right hand scars, but does not meet the standards of a complete claim for benefits.  As the Board does not have jurisdiction over this matter, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  See 38 C.F.R. § 19.9(b).

This matter was previously before the Board in October 2015, at which time the Veteran's TDIU claim was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran did not have any scars on his right hand until his surgery on August 31, 2009.

2.  Prior to April 9, 2014, the Veteran does not meet the schedular criteria for a TDIU, and his service-connected disabilities have not been shown to be of such severity as to preclude his participation in any substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date prior to August 31, 2009, for the award of service connection for the Veteran's right hand scars have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).

2.  The criteria for assignment of a TDIU prior to April 9, 2014, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran seeks an effective date earlier than August 31, 2009, for the award of service connection for his service-connected right hand scars.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (b)(2)(i).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.151(a).  A "claim" is a written communication requesting a determination of entitlement or evidencing a belief in entitlement to a specific benefit.  38 C.F.R. § 3.1(p).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

A brief procedural and medical history will help clarify the Veteran's claims.  In October 2008, the RO granted service connection and assigned an initial 10 percent disability rating for the Veteran's right finger disability.  In September 2009, the Veteran submitted additional VA medical records reflecting that he underwent surgery for his right index and middle fingers on August 31, 2009.  In an October 2009 rating decision, the RO granted a temporary 100 percent disability rating for the Veteran's right hand disability effective August 31, 2009.  

In a September 2014 rating decision, the RO granted entitlement to TDIU effective from April 9, 2014, the date of the Veteran's last VA examination.  The RO also granted service connection and assigned a separate 10 percent disability rating for right hand scars that were related to the Veteran's service-connected right hand disability.  As such, the award of the Veteran's disability ratings for his right hand scars stems from his initial service connection claim for his right fingers.

Turning to the medical evidence of record, an August 2008 VA examination noted there were no scars on the Veteran's right hand.

VA treatment records show that on August 31, 2009, the Veteran underwent a trigger finger release of the right index and middle fingers.  The operative report noted that skin incisions were made at both the index and middle fingers.

An October 2009 VA examination noted the Veteran had two scars which were both located in the creases of his hand.  Each scar was 3 centimeters long and 3 millimeters wide.  Both scars "were well-healed with no tenderness, keloid formation, drainage, erythema, etc."

The Board finds that an earlier effective date for the Veteran's service-connected right hand scars is not warranted prior to August 31, 2009.  The medical evidence of record clearly shows that the Veteran did not have any scars on his right hand until his surgery on August 31, 2009.  Prior to this date, the right hand scars did not exist.  Therefore, entitlement to the benefit did not arise prior to this date.  Thus, an effective date earlier than August 31, 2009, for the grant of service connection for right hand scars is not possible.

The legal authority governing effective dates in this case is clear and specific, and the Board is bound by such authority.  Pursuant to that authority, the Board finds that there is no legal basis by which an effective date for the grant of service connection for right hand scars prior to August 31, 2009 can be assigned; hence, the claim for an earlier effective date must be denied.  38 C.F.R. § 3.400 (b)(2)(i). 


TDIU

The Veteran seeks entitlement to an effective date for the grant of TDIU earlier than April 9, 2014.  During that time, he was service-connected for residuals of comminuted fracture, middle phalanx, right index finger, status post trigger finger release, with four separate ratings related to the right finger and hand function.  With the exception of periods during which temporary total ratings were assigned, the combined evaluation was 30 percent.  

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16 (a).

In this case, a review of the evidence shows that the Veteran received disability benefits beginning in January 2010 from the Social Security Administration (SSA), for carpal tunnel syndrome and mood disorders.  The Veteran provided a work history that included work as a painter, laborer, golf course tournament organizer, and work for a marketing company.  In a section labelled "Information About Abilities" the Veteran noted that he gets dizzy squatting and bending, he argued with and had trouble getting along with others, and he had vision trouble.  The Veteran further answered "yes" to a question asking whether he had ever been fired or laid off from a job because of problems getting along with other people.  The Veteran further stated that he argued with co-workers and the owner at his marketing job, he did not handle changes in routine well, and he did not handle stress well.  Further, the Veteran stated that he was argumentative, he could not sleep, he could not work, and he was "very stressed."

The Veteran submitted a statement in April 2012 in which he stated that he told his VA examiner that he did not work anymore.  Further, his dropping of tools and equipment such as paint brushes and paint guns precluded him from working.  In support of this statement, the Veteran submitted a letter from his former employer which stated that the Veteran had been employed with him "on and off" for the past 10 years.  The employer stated he could no longer employ the Veteran as a painter due to problems handling equipment such as sprayers, brushes and roller handles. 

In his May 2012 VA Form 9 substantive appeal, the Veteran stated the only work opportunity he had was as a painter, and any line of work involving physical labor would be effectively precluded by his right hand disability. 

At his July 2012 VA examination, the examiner noted the Veteran was released from his job as a painter because of frequent breaks for hand cramping and resulting decreased productivity.  The examination report notes the Veteran had been working eight to 10 hours a day, five days a week until the second week of April 2012.  The examiner stated it was at least as likely as not that the Veteran's service-connected right hand condition adversely affects his ability to obtain and maintain gainful employment in his usual occupation as a painter.  The examiner noted the Veteran has documented decreased grip strength and range of motion of his dominant hand which diminishes productivity and causes exacerbation of his symptoms.  The examiner further stated it was reasonable that the Veteran's disability would not be compatible with professions requiring repetitive use of the hand in a functional position.

The July 2012 VA examiner also stated that the Veteran's right hand disability would be less likely than not to adversely affect his ability to obtain or maintain gainful employment in a sedentary environment that provided accommodation for his right hand disability.  He further stated there would be no adverse effect on a sedentary position that does not require repetitive use of the right hand and/or could make workplace accommodations for the disability.

In a May 2013 statement, the Veteran said he did "try to do telemarketing" but that he developed "knots" under his knuckles following his finger surgery which made activities such as holding a telephone and taking notes very difficult.  The Veteran also stated that his work at a golf course was part-time and did not involve tasks that caused him physical difficulties.  Further, the Veteran stated he was terminated for the 2013 season due to an inability to work with other people and golfers related to his mental problems.

In his May 2013 Application for Increased Compensation based on Unemployability (VA Form 21-8940), the Veteran stated he last worked full-time in October 2009.  He stated that his service-connected right index and middle finger disability prevented him from securing or following any substantially gainful occupation.  His work in 2010 as a painter, and he also listed work as a telemarketer from 2008 to 2009.  He did not complete high school, but did receive a GED.  The Veteran did not list any other education or specialized training.

At his hearing before the Board, the Veteran and his representative pointed out that the Veteran has limited work experience, limited education and he is right-hand dominant, which affected his ability to perform his duties as a telemarketer.

Prior to April 9, 2014, the Veteran does not meet the schedular criteria for TDIU consideration under 38 C.F.R. § 4.16 (a).  The Board does not have authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Thus, in October 2015, the Board remanded the issue, instructing that the claim be submitted to the Director, Compensation Service, for extraschedular consideration under 38 C.F.R. § 4.16(b). 

Pursuant to the October 2015 Board remand, the Veteran's claim was referred to the Director.  In a November 2015 letter, the Director rendered a negative opinion, stating that none of the available evidence supports the Veteran's contention that any of his service-connected disabilities - or a combination of the effects of the disabilities - prevented employment for the time period of this review.  Thus, entitlement to a TDIU for the time period prior to April 9, 2014, was not established.

Although the Board is required to obtain the Compensation Service Director's decision before awarding extraschedular TDIU benefits in the first instance, the Board is not bound by the Director's decision or otherwise limited in its scope of review that determination.  Wages v. McDonald, 27 Vet. App. 233 (2015).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the Board finds that the evidentiary record is consistent with the Acting Director's conclusion, and agrees with it.  Entitlement to a TDIU is not warranted for the period prior to April 9, 2014.  The Board observes that the Veteran has not met the schedular criteria for the assignment of a TDIU prior to this date.  The evidence does not show that the Veteran's service-connected disabilities, considered separately or together, rendered him unable to secure or follow a substantially gainful occupation.

The Board notes that the Veteran is competent to report as to his symptomatology and personal experiences, and the Board has considered his statements.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds particularly notable the statements the Veteran made in connection with his claim seeking disability benefits with SSA in which he stated that he gets dizzy squatting and bending, he argued with and had trouble getting along with others, and he had vision trouble.  The Veteran also attested to losing his marketing job due to arguing with his co-workers and the owner.  The Board notes that these statements are inconsistent with statements the Veteran has made in connection with his present TDIU claim, in which the Veteran has stated that he lost his marketing job due to problems with handling a telephone and taking notes with his right hand.  As such, the Board assigns little to no probative value to the inconsistent statements the Veteran has given as to the reasons for his unemployability.

The Veteran has referred to a number of nonservice-connected medical conditions that have impacted his ability to secure or follow a substantially gainful occupation, including vision problems, problems handling stress and issues with bending and stooping.  Further, the Veteran's work history does apparently include positions in which he was not required to perform physical activity that would have involved the use of his service-connected right fingers, notably, his work on a golf course.

The Board finds particularly persuasive the July 2012 VA examiner's opinion stating that the Veteran's right hand disability would be less likely than not to adversely affect his ability to obtain or maintain gainful employment in a sedentary environment that provided accommodation for his right hand disability.  The VA examiner's opinion is based on review of the Veteran's claims file and an examination of the Veteran, to include his reported history and reports of the functional impairment caused by his service-connected right finger disability.  

The Board acknowledges the Veteran's allegations that his finger disability has caused his unemployability, but in light of the Veteran's inconsistent statements concerning the reasons for his unemployability, the Board finds that his lay opinions bear less probative value than the opinion of the medical examiner who evaluated the occupational impairment caused by his service-connected disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the preponderance of the evidence weighs against the Veteran's claim seeking entitlement to a TDIU prior to April 9, 2014, the benefit of the doubt rule does not apply, and the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to an effective date earlier than August 31, 2009, for the award of service connection for right hand scars is denied.

Entitlement to a TDIU prior to April 9, 2014, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


